61 F.3d 910w
76 A.F.T.R.2d 95-5910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cyril E. DAVIES;  Michele N. Davies, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Salvador A. LOMBARDO, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Salvador A. LOMBARDO, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Albert R. CARTER;  Ella B. Carter, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.E. Harrison Van O'LINDA;  Jean C. Van O'Linda, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 94-70099, 94-70315, 94-70316, 94-70317, 94-70523.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 13, 1995.Decided July 26, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION